*326The opinion of the Court was delivered by
Sergeant, J.
Evidence of the sale and delivery of goods, or of work done, founded on the plaintiff’s book of original entries, with his suppletory oath, though not admissible by the common law of England, originated here from the peculiar situation of an infant colony, and has continued to the present time with less inconvenience and fewer attempts at fraud than would at first have been supposed by those accustomed to the strictness of the common law rules of evidence. The questions that have arisen as to the nature of the proof required, and the extent to which it may be received, have been decided on the principle of giving to this evidence all fair and reasonable latitude. It has accordingly been held that the entry need not be made exactly at the time of the occurrence; it suffices if it be within a reasonable time, so that it may appear to have taken place while the memory of the fact was recent, or the source from which a knowledge of it was derived, unimpaired. The law fixes no precise instant when the entry should be made. If done at or about the time of the transaction, it is sufficient. Curren v. Crawford, 4 Serg. & Rawle 5; Ingraham v. Bockius, 9 Serg. & Rawle 287. Nor is it requisite that the entry should be from personal knowledge: if it were, it would much abridge this sort of evidence, since it seldom happens that the party is an eye witness to all the details that go to make up the quantum of charge in his books. In Ingraham v. Bockius, memoranda were made with a pencil, by a person acting in the capacity of a servant to the plaintiff, as to the quantity of meat delivered to the defendant, and from them the original entry was made by the plaintiff in his books; that was deemed the original entry, and not the memoranda, the latter being merely; the instruments or helps from which knowledge is derived.
In the present instance, the plaintiff was a digger of the coal for Jones, to whom it belonged : the wagoner who hauled it delivered to the plaintiff, the next morning after it was hauled, a memorandum of the quantity, which the plaintiff set down in his books as returned. There is no difference between this case and Ingraham v. Bockius, except that in the latter, the person who made the return was the plaintiff’s servant; here he was in the defendant’s employ. So far as this goes, it makes a stronger case than the present. There is nothing in the objection that the wagoner should have been called. The book, if not evidence per se, could not be made so by this circumstance. All that can be said is, that its weight may be diminished before the jury by the non production of the wagoner. It is to. be remarked, however, that the plaintiff proved he did some work, though the amount of it could not of course be proved by others. It is not likely the wagoner, after a lapse of time, could have thrown any light on the quantity transported daily. The same objection was made and overruled in Curren v. Crawford.
Judgment affirmed.